Citation Nr: 0723364	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by numbness and weakness on the right side, as 
secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for claimed disability 
manifested by weakness of the bones, as secondary to service-
connected sarcoidosis.  

3.  Entitlement to service connection for claimed disability 
manifested by numbness and temporary paralysis during sexual 
intercourse as secondary to service-connected sarcoidosis.  

4.  Entitlement to service connection for claimed disability 
manifested by chronic body pain, as secondary to service-
connected sarcoidosis.  

5.  Entitlement to service connection for claimed 
degenerative arthritis of the cervical and lumbar spine, as 
secondary to service-connected sarcoidosis.  

6.  Entitlement to service connection for claimed disability 
of the left knee, as secondary to service-connected 
sarcoidosis.  

7.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected sarcoidosis.  

8.  Entitlement to an initial increased (compensable) 
evaluation for the service-connected deformed right index 
finger.  

9.  Entitlement to an initial increased (compensable) 
evaluation for the service-connected deformed right second 
toe.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1974 
to June 1978 and from December 1982 to October 1987.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

An August 2004 rating decision granted service connection for 
a deformed right index finger and for a deformed right second 
toe, and assigned noncompensable evaluations for each, 
effective December 15, 2003.  A February 2005 rating decision 
granted service connection for osteoporosis of the lumbar 
spine and assigned a noncompensable evaluation effective 
November 29, 2004.  

The issues of service connection for heart disease and skin 
disease secondary to sarcoidosis were raised on behalf of the 
veteran in April 2007.  As these issues are not currently 
before the Board, they are referred to the agency of original 
jurisdiction (AOJ) for adjudication.  

The private medical records dated in March 2005 and a January 
2006 Social Security Administration decision were received by 
VA after the most recent Supplemental Statement of the Case, 
along with a waiver of RO review.  See 38 C.F.R. § 20.1304 
(2006).  

The issues of service connection for disability manifested by 
numbness and weakness on the right side, disability 
manifested by weakness of the bones, disability manifested by 
numbness and temporary paralysis during sexual intercourse, 
disability manifested by chronic body pain, and arthritis of 
the cervical and lumbar spine, all of which are claimed to be 
secondary to the service-connected sarcoidosis, as well as 
the issues of an initial compensable evaluation for service-
connected deformity of the right second toe and TDIU rating 
are being remanded to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have left knee 
disability due to service or to the service-connected 
sarcoidosis.  

2.  The service-connected sarcoidosis is shown to be 
productive of a disability picture that more nearly 
approximates that of pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  

3.  The service-connected right index finger deformity is 
manifested by swelling, stiffness and some loss of handgrip 
and is shown to be productive of a functional loss that more 
nearly approximates that of a gap of one inch between the tip 
of the digit and the palm.  



CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that is 
proximately due to or the result of the service-connected 
sarcoidosis.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2006).  

2.  The criteria for the assignment of a rating of 60 percent 
for service-connected sarcoidosis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.97 
including Diagnostic Code 6846 (2006).  

3.  The criteria for the assignment of an initial evaluation 
of 10 percent for service-connected deformity of the right 
index finger have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5299-5229 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  


In January 2004, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to substantiate a claim for service 
connection and the requirements needed to substantiate claims 
for an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Private medical records were added 
to the claims files after the letter was mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if a 
claim for service connection was granted, with the 
information about disability ratings applying to his claims 
for increased ratings.  However, for those claims being 
denied, no new disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that there are relevant VA and private examination 
reports on file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of secondary service 
connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran's service medical records show that he complained 
of having left knee pain in December 1975, and left knee 
strain was diagnosed.  There were no subsequent findings 
involving left knee in service.  

It was noted on VA evaluation in May 2004 that the veteran 
had undergone left knee surgery long after service discharge 
and the condition was less likely than not due to sarcoidosis 
because a torn left knee ligament after service was the cause 
of his knee problem.  The X-ray studies of the left knee were 
noted to be within normal limits.  Additionally, there is no 
nexus opinion on file in support of the veteran's claim.  

Consequently, as all of the requirements for a grant of 
service connection for left knee disability have not been 
shown, since there is no evidence of chronic left knee 
disability in service and no nexus opinion in favor of the 
claim, service connection is not warranted for left knee 
disability on either a direct or secondary basis.  

Although it has been contended in written statements by and 
on behalf of the veteran that his left knee disability was 
due to service-connected sarcoidosis, a lay person, such as 
the veteran, is not competent to comment on medical matters 
such as the diagnosis of a disability or the etiology of any 
such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of service connection 
for left knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Analysis

Sarcoidosis

Service connection was granted for sarcoidosis with recurrent 
epistaxis by rating decision in March 1988, and a 30 percent 
evaluation was assigned under Diagnostic Code 6899-6802 
effective on October 23, 1987.  The pertinent Diagnostic Code 
was changed to 6846 by rating decision in August 2004.  

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  

A 60 percent evaluation is warranted for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  

A 100 percent evaluation is warranted in cases with cor 
pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, 
DC 6846 (2006).  

In this regard, VA and private evaluations have shown 
pulmonary involvement, including nasal drainage, dyspnea, 
coughing productive of white sputum, and wheezing, with the 
need for corticosteroids, and it was noted by the Director of 
the Sarcoidosis Center in March 2005 that the veteran 
required relatively high dose corticosteroids to control his 
disease.  

Consequently, the Board finds that the disability picture for 
the service-connected sarcoidosis is shown by the medical 
evidence to more nearly approximate the criteria for a 60 
percent evaluation under Diagnostic Code 6846.  

A rating in excess of 60 percent is not for application 
because the evidence does not show cor pulmonale; or cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  


Right Index Finger

Service connection was granted for a deformed right index 
finger by rating decision in August 2004, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5299-5229 effective on December 15, 2003.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5229 indicates that the 
disability has been rated as analogous to limitation of 
motion of the index finger.  See 38 C.F.R. §§ 4.20, 4.27 
(2006).   

Under Diagnostic Code 5229, a noncompensable rating is 
warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  

A 10 percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).  

The symptoms of joint swelling and 1/2 inch shortening of the 
right index finger were noted on VA examination in May 2004, 
and stiffness and loss of handgrip were noted in a private 
medical report in September 2004.  However, the right index 
finger could flex almost fully and could extend fully on 
examination in May 2004.  

Consequently, despite some problems, the evidence did not 
show a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or extension limited by more 
than 30 degrees.  Therefore, the findings do not meet the 
criteria for a compensable rating for service-connected 
deformity of the right index finger.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board concludes that, based on findings of swelling, 
stiffness and some loss of handgrip, the service-connected 
disability is productive of additional level of functional 
loss that more nearly approximate criteria for an initial 
evaluation of 10 percent for service-connected deformity of 
the right index finger under DeLuca and 38 C.F.R. § 4.40, 
4.45.  Findings consistent with amputation are not shown.  

The Board notes that, because an initial disability rating is 
at issue, the veteran can be assigned a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no evidence of significant variation in 
symptomatology for the right index finger disability during 
the appeal period, the Board concludes that no additional 
rating is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

According to the regulations, an extraschedular rating may be 
applied upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the evaluations in this case are not shown to 
be inadequate.  A rating in excess of the 60 percent rating 
assigned above for sarcoidosis is provided for certain 
manifestations of the service-connected disability, such as 
cor pulmonale or cardiac involvement with congestive heart 
failure, but the medical evidence reflects that those 
manifestations are not present in this case.  

Moreover, there is no medical evidence that the veteran's 
service-connected deformity of the right index finger causes 
marked interference with employment or requires frequent 
hospitalization.  


ORDER

Service connection for claimed left knee condition is denied.  

An evaluation of 60 percent for the service-connected 
sarcoidosis is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  

An initial rating of 10 percent for the service-connected 
deformed right index finger is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  



REMAND

The veteran has complained of a number of residuals resulting 
from his service-connected sarcoidosis, including numbness 
and weakness on the right side, weakness of his bones, 
numbness and temporary paralysis during sexual intercourse, 
and chronic pain in his entire body.  

Although there is some medical evidence on file that the 
veteran has musculoskeletal and/or neurological residuals of 
his sarcoidosis, there is no clear nexus opinion on file 
addressing the above noted manifestations and their 
relationship to sarcoidosis.  

With respect to the veteran's claim for service connection 
for arthritis of the cervical and lumbar spine, the Board 
notes that a November 2003 statement from Dr. M. contains a 
diagnosis of arthritis of the cervical and lumbar spine and 
notes that the veteran's sarcoidosis has caused a lot of 
arthropathies.  

However, Dr. M. had not reviewed the medical evidence on file 
and does not specifically relate the veteran's spinal 
arthritis to service-connected sarcoidosis.  

While the VA examiner in May 2004 concluded that the 
veteran's back condition was less likely than not due to 
sarcoidosis, there is no notation that the examiner reviewed 
the claims files prior to this opinion.  Consequently, the 
Board concludes that there is insufficient medical evidence 
on file to make a reasoned decision on the issue of service 
connection for cervical and lumbar arthritis due to service-
connected sarcoidosis.  

Although the veteran is service connected for deformed right 
second toe, VA examination in May 2004 discussed the left 
second toe.  In fact, there is no recent medical evidence 
pertaining to the veteran's service-connected right second 
toe.  

The Board also notes that even though it was reported by 
E.J.M., M.D., in November 2003, that the veteran was 
incapable of gainful employment because of chronic pain and 
associated weakness, Dr. M. did not review the claims files 
in making this conclusion; and it appears that this opinion 
includes some disabilities that are not currently service 
connected, including some that are currently on appeal.  

VA has the authority to schedule compensation and pension 
examinations when such is deemed to be necessary, and the 
veteran has an obligation to report for these examinations.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of 
claimed disabilities.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
March 2005, the date of the most recent 
evidence on file, for right second toe 
disability and for possible residuals of 
sarcoidosis, including numbness, 
weakness, temporary paralysis, body pain, 
joint pain, and arthritis.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ must arrange for a VA 
examination of the veteran to determine 
the nature and likely etiology of the 
claimed musculoskeletal and neurological 
residuals of sarcoidosis.  The examiner 
should also determine the nature and 
severity of any disability of the 
service-connected right second toe.  The 
veteran's VA claims folders, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including x-rays, must be 
conducted; and all findings must be 
reported in detail.  

The examiner must provide an opinion as 
to whether any current musculoskeletal 
and/or neurological disability is at 
least as likely as not caused or 
aggravated by the veteran's service-
connected sarcoidosis.  The complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  

In the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  


4.  After completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claims for service 
connection for residual disabilities of 
sarcoidosis manifested by numbness and 
weakness on the right side, weakness of 
the bones, numbness sand temporary 
paralysis during sexual intercourse, 
chronic pain of the entire body, and 
arthritis of the spine, as well as claims 
for an initial compensable evaluation for 
service-connected deformity of the right 
second toe and for TDIU, based on all of 
the evidence on file.  If any of the 
benefits sought on appeal remains denied, 
the veteran must be provided a 
Supplemental Statement of the Case that 
includes all of the appropriate laws and 
regulations.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


